The Supreme Court affirmed the decision of the Court below on May 17, 1880, in the following opinion :
Per Curiam.
Parol evidence is admissible to identify the subject matter of a devise; and to show the person intended to whom a bequest has been made by a wrong Christian name; but the legal construction *250of a will cannot be changed by the parol declarations of the testator as to his intention. In this case the parol evidence is too vague and uncertain to affect the construction of the will in the slightest degree. It stands on its own language and must be controlled thereby. This construction we think the learned judge ruled correctly. In view of the inartificial manner in which it is written, little weight should be given to its punctuation. The value of the estate, and the general intent of the will, show the wife was to have a life estate only, in all the property devised to her.
Decree affirmed, and appeal dismissed at the costs of the appellant.